Exhibit 10.62

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2014 FOR NAMED EXECUTIVE OFFICERS

Annual Cash Incentive Bonus Awards Granted In Fiscal 2014

The following table sets forth the annual cash inventive bonus awards granted to
the current named executive officers (“NEOs”) of Worthington Industries, Inc.
(the “Company”) under the Worthington Industries, Inc. Annual Incentive Plan for
Executives for the twelve-month performance period ending May 31, 2014:

 

    Annual Cash Incentive Bonus Awards for Twelve -Month
Performance Period Ending May 31, 2014 (1)  

Name

  Threshold ($)     Target ($)     Maximum ($)  

John P. McConnell

    430,000        860,000        1,720,000   

B. Andrew Rose

    244,500        489,000        978,000   

Mark A. Russell

    309,000        618,000        1,236,000   

Virgil L. Winland

    181,000        362,000        724,000   

Andrew J. Billman

    175,000        350,000        700,000   

George P. Stoe (2)

    —          —          —     

 

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate economic valued added and earnings per share for the twelve-month
performance period with each performance measure carrying a 50% weighting. For
Mr. Billman, a Pressure Cylinders business unit executive, the corporate
earnings per share measure carries a 20% weighting, the Pressure Cylinders
business unit operating income carries a 30% weighting, and the Pressure
Cylinders business unit economic value added carries a 50% weighting. For all
calculations, restructuring charges and non-recurring items are generally
excluded and earnings per share and Pressure Cylinders business unit operating
income results are adjusted to eliminate the impact of FIFO gains and losses. If
the performance level falls between threshold and target or between target and
maximum, the award is prorated. If threshold levels are not reached for any
performance measure, no annual cash incentive bonus will be paid. Annual cash
incentive bonus award payouts will be made within a reasonable time following
the end of the performance period. In the event of a change in control of the
Company (followed by actual or constructive termination of the participant’s
employment during the performance period), the annual cash incentive bonus award
would be considered to be earned at target, payable in full, and immediately
settled or distributed.

(2)

Mr. Stoe did not receive an annual cash incentive bonus award for the fiscal
year ending May 31, 2014.



--------------------------------------------------------------------------------

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2014

The following table sets forth the long-term performance awards (consisting of
cash performance awards and performance share awards) for the three-fiscal-year
period ending May 31, 2016 and the option and restricted common share awards
granted to the NEOs in fiscal 2014.

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal

2014

 

Name

  Cash Performance Awards for Three-Fiscal-
Year Period Ending May 31, 2016 (1)   Performance Share Awards for Three-Fiscal-
Year Period Ending May 31, 2016 (1)               Threshold
($)   Target
($)   Maximum
($)   Threshold
(# of
Common
Shares)   Target
(# of
Common
Shares)   Maximum
(# of
Common
Shares)   Option Awards:
Number of
Common Shares
Underlying
Options
(2)   Exercise or
Base Price
of Option
Awards
($/Sh) (2)   Restricted
Common
Share
Awards

John P. McConnell

      500,000         1,000,000         2,000,000         8,500         17,000  
      34,000         17,000         31.71         22,000 (3)  

Mark A. Russell

      300,000         600,000         1,200,000         3,500         7,000    
    14,000         9,000         31.71        


 

11,000 (3)


180,000 (4)

 


 

B. Andrew Rose

      300,000         600,000         1,200,000         3,500         7,000    
    14,000         9,000         31.71        


 

11,000 (3)


180,000 (4)

 


 

Virgil L. Winland

      115,000         230,000         460,000         1,000         2,000      
  4,000         3,000         31.71         4,000 (3)  

Andrew J. Billman

      150,000         300,000         600,000         1,500         3,000      
  6,000         6,000         31.71         5,500 (3)  

 

(1)

These columns show the potential payouts under the cash performance awards and
the performance share awards granted to the NEOs under the Company’s Amended and
Restated 1997 Long-Term Incentive Plan (the “1997 LTIP”) for the
three-fiscal-year performance period from June 1, 2013 to May 31, 2016. Payouts
of cash performance awards and performance share awards for corporate executives
are tied to achieving specified levels (threshold, target and maximum) of
cumulative corporate economic value added for the three-fiscal-year performance
period and earnings per share growth over the performance period, with each
performance measure carrying a 50% weighting. For Mr. Billman, a Pressure
Cylinders business unit executive, the cumulative corporate economic value added
and earnings per share growth measures together carry a 50% weighting, and the
Pressure Cylinders business unit operating income targets are weighted 50%. In
all calculations, restructuring charges and non-recurring items are generally
excluded, and earnings per share and business unit operating income results are
adjusted to eliminate the impact of FIFO gains or losses. No awards are paid or
distributed if none of the three-fiscal-year threshold financial measures are
met. If the performance levels fall between threshold and target or between
target and maximum, the award is prorated.

(2)

Effective as of June 28, 2013, Messrs. McConnell, Russell, Rose, Winland and
Billman were granted under the Company’s 2010 Stock Option Plan non-qualified
stock options with respect to 17,000, 9,000, 9,000, 3,000 and 6,000 common
shares, respectively, with exercise prices equal to the fair market value of the
underlying common shares on the date of grant. The options become exercisable
over three years in increments of 33.33% per year on each anniversary of their
grant date.



--------------------------------------------------------------------------------

(3)

These restricted common share awards were granted effective June 28, 2013 under
the 1997 LTIP. The restricted common shares will be held in escrow by the
Company and may not be sold, gifted, transferred, pledged, assigned or otherwise
alienated or hypothecated until the restrictions thereon have lapsed. Subject to
continued employment of the NEO, the restrictions on the restricted common
shares will lapse and the restricted common shares will become fully vested on
the third anniversary of the date of grant, subject to the terms of each
restricted common share award. Each holder may exercise any voting rights
associated with the restricted common shares during the restriction period. In
addition, any dividends or distributions paid with respect to the common shares
underlying the restricted common shares will be held by the Company in escrow
during the restriction period and, at the end of the restriction period, will be
distributed or forfeited in the same manner as the restricted common shares with
respect to which they were paid.

(4)

Effective June 28, 2013, Mr. Russell and Mr. Rose each received a special
performance-based restricted common share award covering 180,000 common shares
which will fully vest if and when both of the following conditions are met:
(a) the closing price of the Company’s common shares equals or exceeds $50 per
share for 30 consecutive days during the five-year period ending on June 28,
2018 (the “Performance Condition”); and (b) the holder has continuously remained
an employee of the Company or a subsidiary of the Company through June 28, 2016.
Each holder may exercise any voting rights associated with the restricted common
shares during the restriction period. In addition, dividends will be accrued and
paid in respect of the restricted common shares upon the vesting date, if the
underlying restricted common shares vest. During the period they are held in
escrow, the performance-based restricted common shares may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until the
restrictions thereon have lapsed. These restricted common shares must be held by
the holder thereof until two years after vesting.